DETAILED ACTION
This final Office action is in response to the claims filed on February 15, 2022.
The amendments to the specification filed February 15, 2022 have been approved.
The replacement figures filed February 15, 2022 have been approved.
Status of claims: claims 9-32 remain withdrawn; claims 1-8 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 28 – “those being” is unclear. Examiner suggests amending the claim to “those fashions being.”
Claim 1, lines 18, 20, 22 and 24 – “a mechanism” is unclear and contradicts prior claim 1 recitations. More specifically, since each rectangular tubing is previously defined using the exclusionary language of “consisting of” (see lines 9-16), the frame work also is previously 

    PNG
    media_image1.png
    441
    620
    media_image1.png
    Greyscale

Claim 1, line 29 – “a plurality of attachments” is unclear and contracts prior claim 1 recitations for the same reason outlined in the paragraph above.
Claims 2-8, each of which include transitional phrase “consisting of”, are unclear and contract prior claim 1 recitations since claims 2-8 depend from a claim that includes “consisting of” in the transitional phrase as well as within the body of the claim. (see last line of first paragraph of MPEP 2111.03(II) above) For example, claim 1 recites that “the gate further consisting of a framework, a plurality of slats, and a plurality of hinges.”  Thus, the gate cannot include elements that are not included with the framework, plurality of slats, and the plurality of 
Claims 3 and 7 – “a mechanism” recited eight time in the last four paragraphs of claims 3 and 7 are unclear for reasons outlined above. 
Claim 5 – “a mechanism” recited six times in claim 5 are unclear for reasons outlined above.
Claim 5, line 11 – “and/or” is unclear. Does the applicant intend to recite “and” or “or”? “/” is not a word; thus this recitation requires clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0071891 to Lebrija.
Lebrija discloses a gate for a fence said gate consisting of: 
the gate; 

the framework consisting of a left side, a right side, a front, and a back; 
the framework further consisting of a left rectangular tubing, a right rectangular tubing, a top rectangular tubing, a bottom rectangular tubing; 
the left rectangular tubing consisting of a length, an upper end, a lower end, an outside face, an inside face, a front face, and a back face; 
the right rectangular tubing consisting of a length, an upper end, a lower end, an outside face, an inside face, a front face and a back face; 
the top rectangular tubing consisting of a length, a left end, a right end, a top face, a bottom face, a front face, and a back face; 
the bottom rectangular tubing consisting of a length, a left end, a right end, a top face, a bottom face, a front face and a back face; 
the upper end of the left rectangular tubing is attached to the left end of the top rectangular tubing by a mechanism (slot within the upper end of the left rectangular tubing); 
the upper end of the right rectangular tubing is attached to the right end of the top rectangular tubing by a mechanism; 
the lower end of the left rectangular tubing is attached to the left end of the bottom rectangular tubing by a mechanism; 
the lower end of the right rectangular tubing is attached to the right end of the bottom rectangular tubing by a mechanism; 
the plurality of hinges are attached along the length of the outside face of at least one of the left rectangular tubing or the right rectangular tubing; and 
the plurality of slats are attached to a front side of the framework in at least one of the following fashions, those being horizontally, vertically, or diagonally, with the plurality of slats 
The Lebrija gate further consisting of a latch, (see FIG. 5) said latch attached along the length of the outside face of at least one of the left rectangular tubing or the right rectangular tubing, wherein the latch is attached on either the left rectangular tubing or right rectangular tubing opposite the hinges. (claim 2)
The Lebrija gate further consisting of an upper left element, an upper right element, a lower left element, and a lower right element, (see Fig. 5)
the upper left element consisting of a length, an upper end, and a lower end; 
the upper right element consisting of a length, an upper end, and a lower end; 
the lower left element consisting of a length, an upper end, and a lower end; 
the lower right element consisting of a length, an upper end, and a lower end; 
the upper end of the upper left element is attached to a top rectangular element on the bottom face along the length of the top rectangular element by a mechanism and the lower end of the upper left element is attached to a left rectangular element on the inside face along the length of the left rectangular element by a mechanism (see fasteners attaching the upper left element to the top rectangular element and the left rectangular element in FIG. 5); 
the upper end of the upper right element is attached to the top rectangular element on the bottom face along the length of the top rectangular element by a mechanism and the lower end of the upper right element is attached to the right rectangular element on the inside face along the length of the right rectangular element by a mechanism; 
the lower end of the lower left element is attached to the bottom rectangular element on the top face along the length of the bottom rectangular element by a mechanism and the upper end of the lower left element is attached to the left rectangular element on the inside face along the length of the left rectangular element by a mechanism; and 

The Lebrija gate further consisting of a latch, (see FIG. 5) said latch attached along the length of the outside face of at least one of the left rectangular tubing or the right rectangular tubing, wherein the latch is attached on either the left rectangular tubing or right rectangular tubing opposite the hinges. (claim 4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lebrija in view of US 5716041 to Groves.
Lebrija fails to disclose that the gate further consisting of at least one of a plurality of vertical supports, a plurality of horizontal supports, or a plurality of diagonal supports.
Grooves teaches of a gate with at least one of a plurality of vertical supports, a plurality of horizontal supports, or a diagonal support 66; 

each horizontal support of the plurality of horizontal supports consists of a length, a first end, and a second end, wherein the first end of each horizontal support is attached to the framework with a mechanism and the second end of each horizontal support is attached to the framework with a mechanism; and/or
the diagonal support consists of a length, a first end, and a second end, wherein the first end of each diagonal support is attached to the framework with a mechanism and the second end of each diagonal support is attached to the framework with a mechanism 46.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a diagonal support with the Lebrija gate, as taught by Grooves, in order to increase the rigidity of the gate.
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least a second diagonal support with Lebrija, in order to further increase the rigidity of the gate as well as since it has been held that the mere duplication of parts would have been an obvious matter of design choice. (claim 5)
Lebrija, as applied above, further consisting of a latch, said latch attached along the length of the outside face of at least one of the left rectangular tubing or the right rectangular tubing, wherein the latch is attached on either the left rectangular tubing or right rectangular tubing opposite the hinges. (see FIG. 5 of Lebrija) (claim 6)
Lebrija, as applied above, further discloses the Lebrija gate further consisting of an upper left element, an upper right element, a lower left element, and a lower right element, (see Fig. 5)
the upper left element consisting of a length, an upper end, and a lower end; 

the lower left element consisting of a length, an upper end, and a lower end; 
the lower right element consisting of a length, an upper end, and a lower end; 
the upper end of the upper left element is attached to a top rectangular element on the bottom face along the length of the top rectangular element by a mechanism and the lower end of the upper left element is attached to a left rectangular element on the inside face along the length of the left rectangular element by a mechanism (see fasteners attaching the upper left element to the top rectangular element and the left rectangular element in FIG. 5); 
the upper end of the upper right element is attached to the top rectangular element on the bottom face along the length of the top rectangular element by a mechanism and the lower end of the upper right element is attached to the right rectangular element on the inside face along the length of the right rectangular element by a mechanism; 
the lower end of the lower left element is attached to the bottom rectangular element on the top face along the length of the bottom rectangular element by a mechanism and the upper end of the lower left element is attached to the left rectangular element on the inside face along the length of the left rectangular element by a mechanism; and 
the lower end of the lower right rectangular element is attached to the bottom rectangular element on the top face along the length of the bottom rectangular element by a mechanism and the upper end of the lower right element is attached to the right rectangular element on the inside face along the length of the right rectangular element by a mechanism. (claim 7)
The Lebrija gate further consisting of a latch, (see FIG. 5) said latch attached along the length of the outside face of at least one of the left rectangular tubing or the right rectangular tubing, wherein the latch is attached on either the left rectangular tubing or right rectangular tubing opposite the hinges. (claim 8)

Response to Arguments
Applicant's arguments filed February 15, 2022 are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634